     Case 2:21-cv-00216-TLN-CKD Document 8 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EDWARD N. THOMAS,                                 No. 2:21-cv-0216 CKD P
12                      Petitioner,
13          v.                                         ORDER AND
14   LYDIA A. VILLARREAL,                              FINDINGS AND RECOMMENDATIONS
15                      Respondent.
16

17          Petitioner has filed a petition for a writ of mandamus together with a request to proceed in

18   forma pauperis pursuant to 28 U.S.C. § 1915. Examination of the request to proceed in forma

19   pauperis reveals that petitioner is unable to afford the costs of suit. Accordingly, the request for

20   leave to proceed in forma pauperis will be granted. See 28 U.S.C. § 1915(a).

21          The federal mandamus statute provides: “The district courts shall have original

22   jurisdiction of any action in the nature of mandamus to compel an officer or employee of the

23   United States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.

24   Here, petitioner asks that the court issue a writ directed to the Superior Court of Monterey County

25   reversing rulings they have made as to whether petitioner is a “vexatious litigant” as that term is

26   defined by the California Judicial Counsel and ordering that court to pay petitioner damages.

27   However, as suggested above, federal courts have no jurisdiction to issue a writ of mandamus

28   compelling state officials to perform actions or pay damages. See Clark v. State of Washington,
                                                       1
     Case 2:21-cv-00216-TLN-CKD Document 8 Filed 04/01/21 Page 2 of 2


 1   366 F.2d 678, 681 (9th Cir. 1966) (“The federal courts are without power to issue writs of

 2   mandamus to direct state courts or their judicial officers in the performance of their duties . . .”).

 3           In light of the foregoing, the court will recommend that petitioner’s petition for a writ of

 4   mandamus be denied.

 5           Accordingly, IT IS HERBY ORDERED that:

 6           1. Petitioner’s request for leave to proceed in forma pauperis (ECF No. 5) is granted; and

 7           2. The Clerk of the Court is directed to assign a district court judge to this case.

 8           IT IS HEREBY RECOMMENDED that:

 9           1. Petitioner’s petition for a writ of mandamus be denied; and

10           2. This case be closed.

11           These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

13   after being served with these findings and recommendations, petitioner may file written

14   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

15   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

16   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

17   F.2d 1153 (9th Cir. 1991).

18   Dated: April 1, 2021
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23   1
     thom0216.man
24

25

26
27

28
                                                        2
